The opinion of the court was delivered, July 7th 1870, by
Read, J.
The present system of poor laws in England, practically originated in the statute of 43 Elizabeth, c. 2, which, in its 7th section enacted: “ That the father and grandfather, and the mother and grandmother, and the children of every poor, old, blind, lame and impotent person, or other poor person not able to work, being of sufficient ability, shall at their own charges, relieve and maintain every such poor person, in that manner, and according to that rate, as by the justices of the peace of that county, where such sufficient person, dwell, or the greater number of them, *20at their general quarter sessions, shall be assessed, upon pain that every one of them shall forfeit twenty shillings for every month which they shall fail therein.”
“ The parish,” says Serjeant Stephen, in his Commentaries, vol. 3, p. 174, “ however, will be immediately exonerated from the burthen, if the pauper has any relation competent and by law compellable to maintain him.” “They are liable to maintain him at such rate as shall be assessed, by the order of the justices at their general quarter or petty sessions, on refusal to obey such order, the sums so assessed are recoverable (with penalties), by a summary proceeding before two justices of the peace, and may be levied, by distress and sale of the goods and chattels of the offender, in default of which he may be committed to prison.”
The 7th section of the statute of Elizabeth was substantially re-enacted in this state, in the 29th section of the Act of 9th March 1771, 1 Smith 344, the penalty being raised to forty shillings. In the Act incorporating the Guardians of the Poor for the City and Districts, passed 29th March 1803, in its 29th section, which is framed from the above section, the word “ grandchildren” is introduced among those compellable to maintain their poor relations, and the penalty is increased to seven dollars for every month. The revisers, in speaking of what is now the 28th section of the Act of the 13th June 1836, say, it “is derived from the 29th section of the Act of 1771. We have added ‘ grandchildren’ to the enumeration of persons under legal obligation to relieve and maintain poor relations; conceiving that as grandparents were already bound to support grandchildren, the obligation ought to be reciprocal.”
By the 28th section of the Act of 1836, Pamph. L. 547, “ the fathers and grandfathers, and the mothers and grandmothers, and the children and grandchildren of every poor person not able to work, shall at their own charge, being of sufficient ability, relieve and maintain such poor person at such rate as the Courts of Quarter Sessions of the county where such poor person resides shall order and direct, on pain of forfeiting a sum not exceeding twenty dollars for every month they shall fail therein, which shall be levied, by the process of the said courts, and applied to the relief and maintenance of such poor person:” Seibert’s Appeal, 7 Harris 56.
By the Act of the 15th April 1857, Pamph. L. 191, the Courts of Quarter Sessions of the several counties of this Commonwealth have power to hear, determine and make orders and decrees, in all cases arising under the 28th section of the Act of 13th June 1836, either upon the petition of the overseórs of the poor, or of any other person or persons having an interest in the support of such poor person or persons, and either with or /without an order of relief having been first obtained.
*21There can, therefore, be no doubt that the relations of a pauper mentioned in the 28th section of the Poor Law, if competent and of sufficient ability, are compellable to maintain him, and that the jurisdiction in relation to it is vested in the Court of Quarter Sessions, whose power is limited to twenty dollars per month.
The insane poor, a class “ afflicted with the most pauperizing of all diseases,” always have been within all the provisions of the poor laws. It is the duty of the overseers to provide such insane persons with the necessary means of existence, to be repaid by the specified,relations if of sufficient ability. By the Act of 1st April 1848, Pamph. L. 828, the overseers of the poor i'n Blair county are abolished, and the whole county is made one poor district, and governed by three directors, who are a body corporate, by the name of The Directors of the Poor and of the House of Employment for the County of Blair. I
In the act incorporating the “ Pennsylvania State Lunatic Hospital,” it is provided that “indigent persons and paupers shall he charged for medical attendance, board-and nursing, while residents in the hospital, no more than the actual costs.”
From all its provisions, it is the evident intention of this law that the expenses of insane paupers shall be paid by the poor districts to which they are chargeable. The only difference being that the maintenance is paid to the hospital, instead-of being paid within the limits of the poor district.
This act has been the subject of several judicial decisions. In The Township of Franklin v. The Pennsylvania State Lunatic Hospital, 6 Casey 522, it was held, where the Court of Quarter Sessions directs an insane person to be committed to the Pennsylvania State Lunatic Hospital, as unsafe to be at large, the overseers of the proper township are liable for the maintenance of such lunatic; and if the lunatic has relatives who by law are bound for his support, the local authorities must look to them for reimbursement. This case is distinctly affirmed in Shenango Township v. Wayne Township, 10 Casey 184; and in Lower Augusta Township v. Northumberland County, 1 Wright 143, the doctrine in 6 Casey is distinctly repeated.
It is clear, therefore, the poor district so paying, has direct recourse to the relatives bound to maintain the. pauper. John Wertz, Jr., was an insane pauper, committed to the State Lunatic Hospital, by the Quarter Sessions of Blair county, as unsafe to be at large, at the expense of the county of Blair, who have paid for his maintenance at the hospital, and now seek to recover the amount from his father, who is of sufficient ability to maintain his insane pauper son.
There can be no doubt of his ultimate liability, hut the question before us is, whether this is the proper form of proceeding. We think not. The proceeding should be in the Court of Quarter *22Sessions, which by the Acts of 1836 and 1867, have ample powers to make the proper orders and decrees, and to enforce them.
As the father must be ultimately liable, it is certainly a case for settlement without further litigation.
Judgment reversed.